DETAILED ACTION

Election/Restrictions
Applicant's election of Group I (claims 1-11) in response to the to the restriction requirement dated September 9, 2021 is hereby acknowledged.  Applicant made its election, with traverse, in its reply filed November 3, 2021.
Applicant’s argument’s traversing the requirement are drawn to that searching both sets of claimed inventions will not be a serious burden on Examiner.  This is not persuasive because the fluid composition/system recited in the Group II claims (12-20) may be present in multiple distinct technologies (aside from oilfield applications) requiring a separate complex search, thereby providing a serious burden for examination of both sets of claims. 
Accordingly, claims 1-11 have been examined in the instant action in accordance with Applicant’s election whereas claims 12-20 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as unpatentable over Beuterbaugh (WO 2016/130127 A1 to Beuterbaugh et al., published August 18, 2016) in view of Reyes over (US 2015/0211345 A to Reyes et al., published July 30, 2015).  These documents were cited in Applicant’s Information Disclosure Statement filed October 30, 2020.
Beuterbaugh discloses a method for removing inorganic scale, and other acid-soluble materials, that includes introducing into a wellbore reservoir a descaling agent comprising an N (phosphonoalkyl) iminodiacetic acid, such as phosphonomethyl iminodiacetic acid (PMIDA), or a salt thereof, and contacting the PMIDA descaling agent with the wellbore reservoir to remove at least a portion of the inorganic scale (abstract; [0015] to [0018] to [0021]; [0046]; [0047]; [0057]; [0060]).  PMIDA is also a chelating agent ([0017]).  The treatment fluid may contain a brine, such as sodium chloride brine (anion is chloride), can further contain an organic solvent, such as a glycol, and may have a pH of in the range of 8 to 10 ([0045] to [0051]; [0057]; [0063]; present claims 1, 4 and 8).  Carbonate or bicarbonate can be included in the fluid composition but are not required ([0052]; present claims 5, 6 and 11).  The formation/reservoir to be treated can contain calcium sulfate ([0058]; [0076], present claim 7).
Beuterbaugh does not disclose its treatment fluid composition comprising a carboxylated alkyl halide as recited in present claims 1 and 3.
However, Reyes also teaches a treatment fluid including a chelating agent, such as a hydroxyl-imminodisuccinic acid or salt thereof, to mitigate the presence of metal ions (scale) (abstract; ([0015]; [0016]).  Reyes further teaches including an acid or an acid-generating compound to react with a carbonate mineral to liberate a metal ion (descaling), wherein the acid can be chloroacetic acid, dichloracetic acid, trichloroacetic acid, fluoroacetic acid, difluoroacetic acid and trifluoroacetic acid ([0037]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the claimed invention to include another acid, such a trichloroacetic acid, in the treatment fluid composition used in Beuterbaugh’s method of removing sulfate scale from a wellbore reservoir.  It would have been obvious to one skilled in the art to incorporate these alkyl halide carboxylate compounds in Beuterbaugh’s treatment fluid to attain a resultant treatment fluid composition having enhanced descaling properties (removal of sulfur and carbonate ions), as taught by Reyes.
Even though Beuterbaugh (and Reyes) do not disclose the physical properties recited in dependent claims 9 and 10, because the treatment fluid composition of present claim 1 is encompassed/suggested by the cited art, it should therefore possess the same physical properties, such as the static/time properties recited in said claims.  
Thus, the instant claims are unpatentable over Beuterbaugh and Reyes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



December 4, 2021